Citation Nr: 0939096	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  08-03 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for left ankle 
cellulitis without lymphangitis, claimed as ankle with vein 
injury.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for plantar callosities 
and hallux valgus, bilateral.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to March 
1964.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the 
Nashville, Tennessee Department of Veterans Affairs (VA) 
Regional Office (RO). 

In July 2009, a Travel Board hearing was held at the RO 
before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is associated with the claims 
file.

Following the hearing, additional evidence was received in 
support of the Veteran's claim.  The Veteran waived the right 
to have the evidence initially considered by the RO.  38 
C.F.R. § 20.1304(c).

The issue pertaining to the reopened claim is being REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The Veteran will be notified should further 
action on his part be required.


FINDINGS OF FACT

1.  There is no competent evidence that the Veteran has (or, 
at any during the appeal period, had) a current diagnosis of 
left ankle cellulitis.

2.  An unappealed Board decision of September 1984 found that 
the Veteran's bilateral foot disability pre-existed his 
military service and was not aggravated thereby.

3.  Evidence received since the September 1984 Board decision 
is new and material in that it relates to an unestablished 
fact necessary to substantiate the claim and, in combination 
with previously submitted evidence raises a reasonable 
possibility of substantiating his claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ankle 
cellulitis without lymphangitis are not met.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2009).

2.  The September 1984 Board decision which denied service 
connection for a bilateral foot disability is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 
20.1104 (2009).

3.  Evidence added to the record since September 1984 is new 
and material and the claim for service connection for plantar 
callosities and corns and hallux valgus, bilateral, is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006). To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

The RO provided pre-adjudication VCAA notice by letter, dated 
in January 2007.  In the letter, the Veteran was notified of 
the evidence needed to substantiate the claims of service 
connection, namely, evidence of current disability; evidence 
of an injury or disease in service or an event in service, 
causing injury or disease; and evidence of a relationship 
between the current disability and the injury, disease, or 
event in service.  The Veteran was notified that VA would 
obtain service records, VA records, and records of other 
Federal agencies and that he could submit private medical 
records or authorize VA to obtain private medical records on 
his behalf.  The notice included, in general, the provisions 
for disability ratings and the effective date of the claims, 
that is, the date of receipt of the claims.  The notice 
letter also included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the elements of the claim); and of 
Kent v. Nicholson, 20 Vet. App. 1 (2006) (notice of the 
evidence and information necessary to reopen a claim and the 
definition of new and material evidence).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records and VA records.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on a claim.  On the claim of service connection 
for left ankle cellulitis without lymphangitis, the record 
does not indicate that such may be associated with the 
Veteran's service as there is no credible evidence of a 
current diagnosis of disability for which service connection 
could be granted.  Hence, a VA medical opinion on the 
question of service connection is not necessary to decide 
that claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4)(i)(C).  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  As to the claim pertaining to a bilateral foot 
disability, VA's duty to assist by arranging for an 
examination or medical opinion does not attach in a claim to 
reopen unless and until the claim is reopened.  38 C.F.R. 
§ 3.159(c).  

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.


Principles of Service Connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In a service connection claim, the threshold question is 
whether or not the Veteran actually has the disability for 
which service connection is sought.  In the absence of proof 
of present (at any time during the pendency of the claim, see 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007)) 
disability, there can be no valid claim of service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The requirement of a current disability may be met 
by evidence of symptomatology at the time of filing or at any 
point during the pendency of the claim.  McClain, 21 Vet. 
App. at 323.

Factual Background

The Veteran's service treatment records (STRs) indicate that 
he was seen for left ankle swelling and diagnosed with 
cellulitis with lymphangitis due to an undetermined organism 
in July 1963.  He was given penicillin and became 
asymptomatic within three days.  A week later he was again 
seen for left ankle swelling.  On physical examination, his 
ankle was swollen, red, and slightly hot.  The diagnosis was 
cellulitis without lymphangitis; he was given more penicillin 
and became asymptomatic after two days.

In December 2006, the Veteran filed a claim seeking service 
connection for "ankle with vein injury;" the RO interpreted 
this as referring to left ankle cellulitis without 
lymphangitis.  

At the July 2009 Travel Board hearing, the Veteran's 
representative pointed out that the Veteran was diagnosed 
with cellulitis with lymphangitis in service in July 1963.  
The Veteran's representative also stated that there was a 
current diagnosis of cellulitis.  However, no medical records 
of any such diagnosis have been submitted or identified 
during the pendency of this appeal.  Moreover, the Veteran 
himself did not testify to any current complaints, treatment, 
or diagnosis of left ankle cellulitis, with or without 
lymphangitis.

Analysis

The record is devoid of any medical records showing that the 
Veteran has been diagnosed with or treated for cellulitis 
(with or without lymphangitis) since service separation.  

Although the Veteran is competent to describe an injury, 
cellulitis without lymphangitis is not a condition under case 
law that has been found to be capable of lay observation.

Therefore the determination as to the presence of current 
disability is medical in nature, that is, not capable of lay 
observation, and competent medical evidence is needed to 
substantiate the claim.  See Savage v. Gober, 10 Vet. App. 
488, 498 (1997) (On the question of whether the veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, 
lay observation is competent); see Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation). 

As the Board may consider only independent medical evidence 
to support its findings as to a question of a medical 
diagnosis, not capable of lay observation, and as there is no 
such evidence of a current diagnosis of left ankle 
cellulitis, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

As there is no favorable evidence of left ankle cellulitis, 
the preponderance of the evidence is against the claims and 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


New and Material Evidence

In September 1984, the Board denied the Veteran's claim of 
service connection for plantar warts on the basis that a 
bilateral foot disorder pre-existed his entrance into service 
and that, while his military service exacerbated that 
disorder, there was no increase in severity of the underlying 
pathology.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108.

"New and material evidence" is defined in 38 C.F.R. § 
3.156(a).  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit noted that new evidence would be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of the Veteran's 
injury or disability.

Here, because the Veteran's claim was previously denied based 
on a finding that his bilateral foot disability pre-existed 
military service and was not aggravated thereby, new and 
material evidence of a bilateral foot disability which was 
aggravated by military service is required.

At the time of the Board's denial in September 1984, the 
evidence of record consisted of STRs for the period of 
January to March 1964 and a VA examination report from March 
1963.  

The Veteran's STRs show that he had complaints, treatment, 
and diagnosis of bilateral foot pain due to plantar's warts, 
corns, and callosities during service.  On May 1963 service 
entrance examination the existence of pes cavus with clawing 
and nontender callous formations was documented.  The Board 
of Medical Survey's decision of March 1964 determined that 
such disabilities rendered him unable to meet the physical 
demands of military service. 

The VA examination of March 1963 documented callosities and 
corns over the metatarsals of both feet and included X-ray 
findings of hallux valgus, bilateral.

Evidence added to the claims file since the Board decision in 
September 1984 consists of the Veteran's hearing testimony 
and written statements from family and friends.

The Veteran testified at July 2009 Travel Board hearing that 
he had received treatment for his bilateral foot disability, 
most particularly plantar's warts, on a continual basis since 
service separation.  He did not seek VA benefits or VA 
treatment for his disability until 1983 because he believed 
that he had signed away his right to do so upon service 
separation.  He testified that he had been taking over-the-
counter medication for the pain in his feet since service 
separation and that a dermatologist had tried several times 
to reduce or remove his plantar's warts by freezing, but to 
no avail.  He stated that when he enlisted in service he did 
have plantar's callosities on the bottoms of his feet and a 
documented bilateral foot abnormality; however, these were 
asymptomatic.  His foot disability became symptomatic about 
six months into service and had never really resolved since 
that time.  He stated that his current inability to work is 
related to some extent to his bilateral foot disability.

The Veteran also submitted statements from friends and family 
regarding his long-standing bilateral foot disability which 
support his statements of persistent pain and worsening 
symptoms throughout his life.

Taking the Veteran's sworn testimony of continuous foot pain, 
plantar's callosities, and corns existing since his military 
service, and worsened thereby, at face value (as is required 
when determining whether a claim may be reopened), the Board 
finds that the evidence received since the 1983 Board 
decision is new and material because it was not previously 
before agency decision makers and it speaks to the issue of 
whether the Veteran has a bilateral foot disability which was 
aggravated by his active service.  This evidence is new, as 
it was not previously of record, and material, as, when 
coupled with his STRs which indicate that his bilateral foot 
condition could be worsened by the requirements of his 
military service, it raises a reasonable possibility of 
substantiating his claim.  To this extent only, the claim of 
service connection for plantar callosities and corns with 
hallux valgus, bilateral, is reopened and the appeal is 
granted.  Having reopened the claim, the Board finds that 
further evidentiary development is in order.





ORDER

Service connection for left ankle cellulitis without 
lymphangitis, claimed as ankle with vein injury, is denied.

The Veteran's claim of service connection for plantar 
callosities and corns with hallux valgus, bilateral, is 
reopened.  The appeal of this issue is granted to this extent 
only.


REMAND


While the record shows the Veteran was afforded a VA 
examination in 1983, such examination did not address the 
question of whether his current bilateral foot disability was 
aggravated by his military service.  Under 38 C.F.R. § 
3.159(c)(4), a VA examination or opinion is necessary if the 
evidence of record: (A) contains competent evidence that the 
Veteran has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the Veteran 
suffered an event, injury or disease in service; (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event,  injury, or disease in 
service or with another service- connected disability, but 
(D) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  

Here, the Veteran has persistent foot pain and a long-
standing diagnosis of hallux valgus, bilateral, and the 
record indicates an opinion in service that his disability 
might be aggravated by the conditions of service.  However, 
the record is deficient of any medical opinion regarding 
whether the current condition of the Veteran's feet is in any 
way attributable to his military service, to include any 
aggravation therein.  Thus, a VA examination to render such 
determination is in order.

A review of the evidence of record indicates that the Veteran 
was asked to submit medical evidence regarding his treatment 
and the continuity of his chronic bilateral foot disability 
after service separation.  In January 2007, he submitted a 
list of doctors and hospitals that had provided treatment and 
the RO requested that he provide addresses and signed 
releases to enable them to obtain this information.  While 
the Veteran did return the signed releases, due to some 
apparent confusion, he did not provide the addresses 
necessary to obtain the records.  As such records, 
particularly those of the earliest post-service treatment, 
would be highly probative in resolving this claim, another 
attempt should be made to secure them.

Accordingly, the case is REMANDED for the following action:

1. The RO should ask the Veteran to make 
every effort to provide as much 
information as possible, including 
addresses and dates of treatment for all 
medical examinations and evaluations 
regarding his plantar callosities and 
corns with hallux valgus, bilateral.  
Particular emphasis should be given to 
records of any early post-service 
treatment for these conditions.  

2. The RO should arrange for an 
appropriate examination to determine the 
nature, extent, and etiology of the 
Veteran's current foot disability.  Such 
examination should include a review of the 
complete claims file (including this 
remand and any additional medical records 
obtained pursuant to the development set 
forth above).  The examiner should 
specifically address, to the extent 
possible without resort to speculation, 
whether it is not likely, at least as 
likely as not, or more than likely that 
the Veteran's disability was aggravated 
beyond the natural progression of the 
disease by his military service or any 
events therein.  The reasons and bases for 
any opinion expressed should be set forth 
in a clear and logical manner in the 
examination report.  

3. When VA is satisfied that the record is 
complete and that all requested actions 
have been accomplished, the claim must be 
readjudicated on the basis of all relevant 
evidence of record.  If the determination 
remains adverse to the Veteran in any 
respect, he and his representative should 
be furnished an appropriate supplemental 
statement of the case.  The claims file 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The purpose of this REMAND is to ensure a complete record for 
review and to assist the Veteran with the development of 
evidence with regard to his claim. The Board intimates no 
opinion, either legal or factual, as to any final outcome 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


